Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.    	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

3.    Group I claim 1-12, 21, and 22 drawn to “A method for the production of hydrolysate”. 

4.    Group II claims 13-20, drawn to “A reaction system comprising at least one protein or a portion thereof and a tripeptidyl peptidase which allow hydrolysis”.

5.    Group III claims 23, 24, 27, 28-32 drawn to “Use of a tripeptidyl peptidase hydrolysate as additive for foodstuff and non-foodstuff”.




7.    Groups I -II “lack unity of invention”. Given that Groups l-ll lack unity of invention, the claims do not provide a contribution over the prior art. The shared special technical feature is the “hydrolyzed product by tripeptidyl peptidase”.
Holm et al. (US 5 821 104) discloses (at least in col 3 lines 36-57, col 4 lines 52, col 5 lines 2, col 14 lines 39-47, col 15 lines 12-60, Table 2 page 23 , lines 20-23, sequences 16,17 have the following disclosures) a method for the production of a hydrolysate comprising: 
a) Admixing a portion of a protein with an Aspergillus tripeptidyl peptidase which: ii) comprises an amino acid having 72.7% identity to SEQ ID NO: 3 or 77.2% identity to SEQ ID NO: 4, 
b) Incubating at a temperature between 25°C and 65°C, and
c) Recovering the hydrolysate, a reaction system comprising a portion of a protein. 
Holmes et al. also discloses that an Aspergillus tripeptidyl peptidase comprises an amino acid having 72.7% identity to SEQ ID NO: 3 or 77.2% identity to SEQ ID NO: 4, wherein the reaction system is maintained at a temperature between 25°C and 65°C for a sufficient period of time to allow production of a hydrolysate. 
Holmes et al. also discloses the use of an Aspergillus tripeptidyl peptidase which: b) comprises an amino acid having 72.7% identity to SEQ ID NO: 3 or 77.2% identity to 

8.    Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

9.    The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition less than 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

10.    If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.



12.    Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
13. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792